Per Curiam.  Negligence. The company having permitted cotton-seed to accumulate on or about its track, was under obligation to maintain reasonable care to prevent injury to stock attracted thereby. Jones v. Nichols, 46 Ark., 207; Ry. v. Kirksey, 48 Ark., 366; Crafton v. Ry., 55 Mo., 580; Page v. Ry., 71 N. C., 222. The burden was upon the company to overcome the prima facie case of negligence made by the killing, by showing that its servants had used the degree of care indicated by the charge, to avert the injury. The proof does not show that state of case, and the judgment will be affirmed.